DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed on December 30, 2020.  Claim 19 has been cancelled.  Claims 1, 2, 4-18, 20, and 21 are currently pending and under examination.
Any objections and rejections not reiterated below are hereby withdrawn.

Withdrawal of Rejections
The rejection of claim 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,492,332 B2 is withdrawn based on the cancellation of the claim.

Allowable Subject Matter
Claims 1, 2, 4-18, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the method of producing fibrillary biopolymer material as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 13, 2021
/ANAND U DESAI/Primary Examiner, Art Unit 1656